FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  July 10, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                  Clerk of Court
                                  TENTH CIRCUIT



 GREGORY SCOTT THOMPSON,

                 Petitioner-Appellant,                  No. 09-6004
          v.                                   Western District of Oklahoma
 MARTY SIRMONS,                                (D.C. No. 5:08-CV-00444-R)

                 Respondent-Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, MURPHY and McCONNELL, Circuit Judges.


      Gregory Scott Thompson, a state prisoner proceeding pro se, seeks a

certificate of appealability (COA) that would allow him to appeal from the district

court’s order denying his habeas corpus petition under 28 U.S.C. § 2254. See 28

U.S.C. § 2253(c)(1)(A). Because we conclude that Mr. Thompson has failed to

make “a substantial showing of the denial of a constitutional right,” we deny his

request for a COA, and dismiss the appeal. 28 U.S.C. § 2253(c)(2).




      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel.
                                   I. Background

      Mr. Thompson was convicted of First Degree Felony Murder (with the

underlying felony attempted robbery) in the District Court of Oklahoma County,

Oklahoma. He was sentenced to life in prison without the possibility of parole.

He appealed his conviction to the Oklahoma Court of Criminal Appeals (OCCA)

on eight grounds: (1) that he was denied the right to present a defense in violation

of his Sixth and Fourteenth Amendment rights; (2) that the trial court erred in

limiting his ability to impeach two of the State’s witnesses, violating his Sixth

and Fourteenth Amendment rights; (3) that the court erroneously admitted

custodial statements taken from Mr. Thompson in violation of his rights under

Miranda v. Arizona, 384 U.S. 436 (1966); (4) that his waiver of counsel was not

knowing and voluntary; (5) that the evidence was insufficient to support his

conviction of first degree felony murder; (6) that errors during the sentencing

phase violated his due process rights; (7) that his trial counsel was ineffective;

and (8) that cumulative error denied him a fair and impartial trial. He also raised

an issue related to sentencing error.

      The OCCA affirmed Mr. Thompson’s conviction. However, the OCCA did

grant relief on his claim related to sentencing error. His sentence was reduced

from life imprisonment without the possibility of parole to life imprisonment.

      Mr. Thompson raised the same eight claims in a petition for habeas relief in

federal district court. The magistrate judge, in a commendably comprehensive

                                         -2-
thirty-eight page report, analyzed and discussed all of Mr. Thompson’s claims in

full and recommended that his petition be denied. Mr. Thompson objected to the

magistrate’s report, arguing in particular that the evidence was not sufficient to

convict him of felony murder, but also maintaining that the trial court erred in its

instructions to the jury. Obj. Mag. Rep. 2–3. He also added that “all the

remainder of his propositions [originally raised] . . . are contrary to and involve

an[] unreasonable application of clearly established federal law.” Id. at 4.

      The district court adopted the magistrate judge’s Report and

Recommendation in its entirety. Dist. Ct. Op. 4. The court also separately

concluded, after a multipage discussion, that there was “more than sufficient

evidence” for the jury to find Mr. Thompson guilty of First Degree Felony

Murder. Id. at 2–4. The court did not consider Mr. Thompson’s charge regarding

jury instructions, noting that it had been raised for the first time in his objection

to the magistrate’s report. Id. at 2.

      Mr. Thompson now appeals, alleging that the district court failed fully to

“address the eight assignment[s] of errors raised” by him. Aplt. Br. 4.

                               II. Standard of Review

      The denial of a motion for relief under 28 U.S.C. § 2254 may be appealed

only if the district court or this Court first issues a COA. 28 U.S.C. §

2253(c)(1)(A). A COA will issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order

                                          -3-
to make such a showing, a petitioner must demonstrate that “reasonable jurists

could debate whether . . . the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal

quotation marks omitted).

      The constant refrain in Mr. Thompson’s submission to us is that the district

court did not fully examine all of his claims. Thus, in his statement of his case,

Mr. Thompson writes that he “raised eight individual claims for relief. However,

instead of taking issue with all eight claims, the District Court only addressed

four of those claims.” Aplt. Br. 2. He asks that we direct the district court to

hold an evidentiary hearing “in order that a full record can be developed from all

the issues raised by the appellant.” Id.

      The district court reviewed the arguments Mr. Thompson specifically made

in response to the magistrate judge’s report, but did not respond to Mr.

Thompson’s blanket reassertion of his original eight claims. As the district court

commented, Mr. Thompson made “no arguments specifically directed to any of

his claims for relief” other than his claim about sufficiency of evidence. Dist. Ct.

Op. 1. And the objection regarding jury instructions, which Mr. Thompson first

made in his response to the magistrate judge’s report, was properly deemed

waived by the district court. See, e.g., United States v. Garfinkle, 261 F.3d 1030,

1031 (10th Cir. 2001).

                                           -4-
      When a plaintiff does not make specific objections to the magistrate judge’s

report, he is considered to have waived those objections. United States v. 2121 E.

30th St., 73 F.3d 1057, 1060 (10th Cir. 1996) (“[O]bjections to the magistrate

judge’s report and recommendation must be both timely and specific to preserve

an issue for de novo review by the district court or for appellate review.”). The

district court was not obliged to re-do what the magistrate had done, given that

Mr. Thompson had not provided it with any reason to do so.

                                  III. Conclusion

      Accordingly, we DENY Mr. Thompson’s request for a COA and DISMISS

this appeal.

      Petitioner’s motion to proceed in forma pauperis is also DENIED.

                                                    Entered for the Court,

                                                    Michael W. McConnell
                                                    Circuit Judge




                                         -5-